Citation Nr: 1020770	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) 

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Here, the evidence shows that the Veteran has also been 
diagnosed with generalized anxiety disorder and major 
depressive disorder.  Therefore, the Board has framed the 
issues as set forth on the title page.  


REMAND

The Veteran's personnel records show that he was stationed 
with the 633rd Supply Squadron at Pleiku Air Force Base from 
June 1969 through March 1970.  The Veteran contends that he 
was subjected to bomb attacks while stationed at Pleiku.  A 
report from United States Army and Joint Services Records 
Research Center (JSRRC) dated in June 2006 shows that Pleiku 
was attacked in June, September, October, and November 1969.  
No Air Force casualties were reported.  The evidence does not 
indicate that the Veteran is a combat veteran; therefore, his 
stressors must be corroborated.

The Board is mindful that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (i.e., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in- 
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.

Therefore, since the Veteran contended that he was attacked 
while at Pleiku, and as the JSRRC confirms that the Veteran's 
squadron was at Pleiku during times of attack, the Board 
finds that the Veteran's stressor has been corroborated.

A VA treatment record dated in January 2005 shows that the 
Veteran was diagnosed with PTSD and major depressive 
disorder.  A record dated in February 2005 shows that the 
Veteran was also diagnosed with generalized anxiety disorder 
and that his PTSD was related to combat experiences.  The 
Veteran has not been afforded a VA examination to determine 
whether he has PTSD, generalized anxiety disorder, and major 
depressive disorder that are related to his military service.  
Accordingly, a remand to obtain such an opinion is required.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether he has PTSD, generalized anxiety 
disorder, and major depression that are 
related to his military service. 

The examiner should review the 
Veteran's claims file, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD, generalized anxiety disorder, and 
major depressive disorder.  The 
examiner should identify the specific 
stressor(s) underlying any diagnosis of 
PTSD and should comment upon the link 
between the current symptomatology and 
the Veteran's reported in-service 
stressor(s).  A complete rationale 
should be provided for all opinions 
expressed.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not meant "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  A complete rationale 
should be provided for all opinions 
expressed.

The claims folder and a copy of this 
decision must be reviewed by the 
examiner and the examiner should 
provide a complete rationale for any 
opinion given.  The examiner should 
specifically identify that he/she has 
reviewed the claims file and medical 
records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2009).

2.  The RO should then readjudicate the 
Veteran's claims.  If any claim remains 
denied, issue a supplemental statement 
of the case (SSOC) to the Veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

        CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


